                Case 20-11224-elf                     Doc 27            Filed 03/25/20 Entered 03/26/20 10:43:26                                         Desc Main
                                                                        Document      Page 1 of 5


                                                                                     L.B.F. 3015.1

                                                     UNITED STATES BANKRUPTCY COURT
                                                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
  In re: Nicole Tameka Matthews                                                                Case No.:               Chapter 13

                                               Debt0r(s)
                                                                                                                                                     "

                                                                                   Chapter 13min                                 ,
                                                                                                      ‘
                                                                                                                  r,
 I    Ongmal
            .    .                                                                                        ‘


                                                                                                                          “MK 2
                                                                                                                                        3
                                                                                                                                            “A“?L0
                                                                                                                                             ,3
                                                                                                              7




 El   __ Amended
 Date:      Februag          17I 2020                                                                                           n" {v
                                                                                                                          05%

                                                               THE DEBTOR HAS FILED FOR RELIEF UﬁﬁEii
                                                                CHAPTER 13 OF THE BANKRUPTCY CODE

                                                                        YOUR RIGHTS WILL BE AFFECTED

 You should have received from the court a separate Notice of the Hearing on Conﬁrmation of Plan, which contains the date of the conﬁrmation
 hearing on the Plan proposed by the Debtor. This document is the actual Plan proposed by the Debtor to adjust debts. You should read these papers
 carefully and discuss them with your attorney. ANYONE WHO WISHES TO OPPOSE ANY PROVISION OF THIS PLAN MUST FILE A
 WRITTEN OBJECT [ON in accordance with Bankruptcy Rule 3015 and Local Rule 3015-5. This Plan may be conﬁrmed and become binding,
 unless a written objection is ﬁled.

                                                 IN ORDER TO RECEIVE A DISTRIBUTION UNDER THE PLAN, YOU
                                                MUST FILE A PROOF OF CLAIM BY THE DEADLINE STATED IN THE
                                                             NOTICE OF MEETING OF CREDITORS.


  Pam       ]: Bunkruptc} Rule 3015.! Discimurw


                      II]            Plan contains nonstandard or additional provisions        -—
                                                                                                    see Part 9

                                     Plan limits the amount        of secured claim(s) based on value of collateral
                      CID
                                     Plan avoids a security interest or lien


 Pam 1: P11}           man and Length    01‘   Plan


        §2(a)(l) Initial Plan:
                     Total Base Amount to
                                    be paid to the Chapter 13 Trustee (“Trustee”) $39,771.32
            Debtor shall pay the Trustee $670.00 per month for      months; and  Q
            Debtor shall pay the Trustee $         per month for        months
        C] Other changes in the scheduled plan payment are set forth in § 2(d)


        §       2(a)(2) Amended Plan:
           Total Base Amount to be paid to the Chapter 13 Trustee (“Trustee”) S
    The Plan payments by Debtor shall consists of the total amount previously paid ($                                     )

added to the new monthly Plan payments in the amount of $          beginning        (dam).
    El Other changes in the scheduled plan payment are set forth in § 2(d)

    § 2(b) Debtor shall make plan payments to the Trustee from the following sources in addition to future wages (Describe source, amount and date
when funds are available, if known):

      § 2(c) Use           of real property to satisfy plan obligations:
                     El Sale of real property
                     See § 7(c) below for detailed description


                                                                                                                                                                         Page ]   0f5
Soﬁwan: Copyright (c) 1996—2018 Best Case, LLC - www.b3n:ase.oom                                                                                         Bat Case Bankmptcy
           Case 20-11224-elf                       Doc 27        Filed 03/25/20 Entered 03/26/20 10:43:26                                   Desc Main
                                                                 Document      Page 2 of 5


  Debtor                 Nicole Tameka Matthews                                                         Case number




                El Loan modiﬁcation with respect to mongage encumbering property:
                               for detailed description
                See § 7(d) below


          § 2(d) Other information that may be important relating to the payment and length            of Plan:



          f:   ’l‘im‘il) Claims (Inciudi g ,\:,imini.~,tr;ui\c lxpcnxch & Debtor‘s ([01me l ecu

                §   3(a) Except as provided in § 3(b) below, all allowed       priority claims will    be paid in   full unless the creditor agrees otherwise:

 Creditor                                                      Type of Priority                                       Estimated Amount to be Paid



                §   3(b) Domestic Support obligations assigned or owed to a governmental unit and paid less than full amount.

                   I       None.      If “None” is checked, the rest of § 3(b) need not be completed or reproduced.


  ’2111   4: Secured    (‘luims

                §   4(a) Curing Default and Maintaining Payments

                   D       None.      If “None” is checked, the rest of § 4(a) need not be completed.
         The Trustee shall distribute an amount sufﬁcient to pay allowed claims for prepctition arrearages; and, Debtor shall pay directly to creditor
monthly obligations falling due aﬁer the bankruptcy ﬁling.

 Creditor                        Description of Secured Regular Monthly                Estimated              Interest Rate      Amount to be Paid to Creditor
                                 Property and Address, Payment to be paid              Arrearage              on Arrearage,       by the Trustee
                                 if real property       directly to creditor                                  if applicable
                                                        by Debtor
                                 116 Foster Avenue
                                 SharOn Hill, PA
                                 19079 Delaware
                                 County
                                 3 Bed,    1   Bath, 1188                              Prepeﬁtion:
 Mr. Cooper                      sf                                             0.00          $36,155.74                 0.00%                              $36,155.74

         § 4(b) Allowed Secured Claims to be Paid in Full: Based on Proof of Claim or Pre-Confirmation Determination of the Amount,
Extent or Validity of the Claim

                I          None.      If “None” is checked, the rest of § 4(b) need not be completed or reproduced.

               §    4(c) Allowed secured claims to be paid in       full that are excluded from   11   U.S.C. § 506

                I          None.      If “None” is checked, the rest of § 4(c) need not be completed.

               § 4(d)   Surrender

                I          None.      If “None” is checked, the rest of § 4(d) need not be completed.


               § 5(a)   Speciﬁcally Classiﬁed Allowed Unsecured Non-Priority Claims

                I         None.       If “None” is checked, the rest of § 5(a) need not be completed


                                                                                                                                                              Page 2   of 5
Soﬁwme Copyright (c) 1996-2018   But Case, LLC wwwbstcasacom
                                               —
                                                                                                                                             Best Case Bankmptcy
          Case 20-11224-elf                              Doc 27          Filed 03/25/20 Entered 03/26/20 10:43:26                              Desc Main
                                                                         Document      Page 3 of 5


 Debtor                  Nicole Tameka Matthews                                                             Case number


                § 5(b)   All Other Timely Filed, Allowed General Unsecured Claims

                            (1) Liquidation Test (check one box)

                                          El All Debtor(s) property is claimed        as   exempt

                                          El Debtor(s) has non-exempt property valued at $_____ for purposes of § 1325 (a)(4)

                            (2) Funding: § 5(b) claims to be paid as follows (check one box):

                                          CI Pro raIa


                                          I   100%

                                          D   Other (Describe)


 Part   (3:   lmccumn Comma» & l'ncxpircd [£11sz

                    I      None.    If “None” is checked, the rest of § 6 need not be completed or reproduced.


 Part   "'z   ()thcr l’rm isiuns

                § 7(a)   General Principles Applicable to The Plan

                (1) Vesting   of Property of the Estate (check one box)

                            I   Upon conﬁrmation

                            D Upon discharge

           (2) Unless otherwise ordered by the court, the amount                   of a creditor’s claim listed in its proof of claim controls over any contrary amounts
listed in Parts 3, 4 or 5 ofthe Plan.

           (3) Post-petition contractual payments under § 1322(b)(5) and adequate protection payment under § 1326(a)(1)(B), (C) shall be disbursed
to the creditors by the Debtor directly. All other disbursements to creditors shall be made to the Tmstee.

          (4) If Debtor is successful in obtaining a recovery in personal injury or other litigation in which Debtor is the plaintiff, before the
completion of plan payments, any such recovery in excess of any applicable exemption will be paid to the Trustee as a special Plan payment to the
extent necessary to pay priority and general unsecured creditors, or as agreed by the Debtor or Trustee and approved by the court.

                §   7(b) Afﬁrmative Duties on Holders of Claims secured by a Security Interest in Debtor’s Principal Residence

                (1) Apply the payments received from the Trustee on the pre-petition arrearage,              if any, only to such anearage.
               (2) Apply the post-petition monthly mortgage payments made by the Debtor to the post-petition mortgage obligations as provided for by
the terms      of the underlying mortgage               note.

           (3) Treat the pre-petition arrearage as contractually cunent upon conﬁrmation for the Plan for the sole purpose of precluding the imposition
of late payment charges or other default—related   fees and services based on the pre-petition default or default(s). Late charges may be assessed on
post-petition payments as provided by the terms of the mortgage and note.

          (4) If a secured creditor with a security interest in the Debtor’s property sent regular statements to the Debtor pre-petition, and the Debtor
provides for payments of that claim directly to the creditor in the Plan, the holder of the claims shall resume sending customaxy monthly statements.

           (5) If a secured creditor with a security interest in the Debtor’s property provided the Debtor with coupon books for payments prior to the
ﬁling of the petition, upon request, the creditor shall forwaId post-petition coupon book(s) to the Debtor aﬁel- this case has been ﬁled.

               (6) Debtor waives any violation                  of stay claim arising from the sending of statements and coupon books as set forth above.


                                                                                                                                                                  Page 3   of5
Software Copyright (c) 1996-2018 Best Case, LLC   ~   www‘bmmasehmm                                                                              Bat Case Bankruptcy
        Case 20-11224-elf                          Doc 27         Filed 03/25/20 Entered 03/26/20 10:43:26                                 Desc Main
                                                                  Document      Page 4 of 5


Debtor                   Nicole Tameka Matthews                                                         Case number


               §   7(c) Sale of Real Property

               I    None.   If “None” is checked, the rest of § 7(c) need not be completed.
           (1) Closing for the sale of __ (the “Real Property”) shall be completed within months of the commencement of this bankruptcy case (the
“Sale Deadline”). Unless otherwise agreed, each secured creditor will be paid the full amount of their secured claims as reﬂected in § 4b (1) 0f the
Plan at the closing (“Closing Date”).

               (2) The Real Property will be sold in accordance with the following terms:


           (3) Conﬁrmation of this Plan shall constitute an order authorizing the Debtor to pay at settlement all customaxy closing expenses and all
liens and encumbrances, including all § 4(b) claims, as may be necessary to convey good and maxketable title to the purchaser. However, nothing in
this Plan shall preclude the Debtor from seeking court approval of the sale of the property free and clear of liens and encumbrances pursuant to 11
U.S.C. § 363(f), either prior to or after conﬁrmation of the Plan, if, in the Debtor’sjudgment, such approval is necessary or in order to convey
insurable title or is otherwise reasonably necessary under the circumstances to implement this Plan.

               (4) Debtor shall provide the Trustee with a copy           of the closing settlement sheet within 24 hours of the Closing Date.

               (5) In the event that a sale       of the Real Property   has not been consummated by the expiration   of the Sale Deadline:


                § 7(d)   Loan Modiﬁcation

                I   None.   If “None ” is checked, the rest of§ 7(d) need not be completed.
 Para 8:      ()rdcr N‘Disirilmtiun

                The order of distribution of Plan payments will be as follows:

                Level 1: Trustee Commissions“
                Level 2: Domestic Support Obligations
                Level 3: Adequate Protection Payments
                Level 4: Debtor’s attomey’s fees
                Level 5: Priority claims, pro rata
                Level 6: Secured claims, pro rata
                Level 7: Specially classiﬁed unsecured claims
                Level 8: General unsecured claims
                Level 9: Untimely ﬁled general unsecured non-priority claims to which debtor has not objected

*Percentage fees payable to the standing trustee will be paid at the rate ﬁxed by the United States Trustee not to exceed ten (10) percent.

 Part   ()2   \unslandalrd m‘ .‘uhliiimmi I’hm (”rm iaiuns

        I     None.   If “None” is checked, the rest of § 9 need not be completed.


          Under Bankruptcy Rule 3015 (c), nonstande or additional plan provisions are required to be set forth in Pan 9 of the Plan. Such Plan
provisions will be effective only if the applicable box in Part 1 of this Plan is checked. Any nonstandard or additional provisions set out other than in
Pan 9 of the Plan are VOID. By signing below, attorney for Debt0r(s) or unrepresented Debtor(s) certiﬁes that the Plan contains no nonstandard or
additional provisions other than those in Pat 9 of the Plan.

 Date:




                If Debt0r(s) are unrepresented, they must sign below,
 Date:                February 17, 2020                                                     Isl Nicole Tameka Matthews

                                                                                                                                                                 Page 4   of5
Soﬁwana Copyright (c) 1996-2018   But Case, LLC www‘bstmse com
                                              —                                                                                               Bat   Case Bankruptcy
             Case 20-11224-elf                              Doc 27          Filed 03/25/20 Entered 03/26/20 10:43:26   Desc Main
                                                                            Document      Page 5 of 5

                                                                                                    Case number
    Debtor              Nicole Tameka Matthews
                                                                                         Nicole Tameka Matthews
                                                                                         Debtor


    Date:
                                                                                         Joint Debtor




                                                                                                                                      Page 5   of5
                                                                                                                        135mm Bankruptcy
     Soﬂware Copyright (6) 19964018   Bat Case, LLC   —   www‘bestcasexom




W
                                       a"   k
